[Cite as State v. Solorio, 2022-Ohio-3749.]




                      IN THE COURT OF APPEALS
                  FIRST APPELLATE DISTRICT OF OHIO
                       HAMILTON COUNTY, OHIO



 STATE OF OHIO,                               :   APPEAL NO. C-210526
                                                  TRIAL NO. B-2001537
          Plaintiff-Appellee,                 :

                                              :      O P I N I O N.
    VS.
                                              :

 JOSE CALDERON SOLORIO,                       :

       Defendant-Appellant.                   :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: October 21, 2022


Joseph T. Deters, Hamilton County Prosecuting Attorney, and Mary Stier, Assistant
Prosecuting Attorney, for Plaintiff-Appellee,

Clyde Bennett II, for Defendant-Appellant.
                    OHIO FIRST DISTRICT COURT OF APPEALS



BERGERON, Presiding Judge.

       {¶1}   A jury found defendant-appellant Jose Calderon Solorio guilty of

multiple counts of gross sexual imposition against his minor daughter, L.C., after she

accused him of sexually abusing her over a three-year period. On appeal, Mr. Calderon

raises five assignments of error challenging an array of issues, including Brady

violations, admissibility of evidence, imprecision in the indictment, weight and

sufficiency of the evidence, and ineffective assistance of counsel. Based on the record

at hand and the governing caselaw, however, we overrule his assignments of error and

affirm the judgment of the trial court.

                                           I.

       {¶2}   L.C. testified that Mr. Calderon began sexually abusing her in the

summer of 2017, when she was just 11 years old. The first time an assault occurred,

Mr. Calderon, L.C., and L.C.’s younger brothers were camping in a recreational vehicle

at Caesar Creek State Park in Warren County, Ohio. At night, as L.C. laid in bed

between Mr. Calderon and her youngest brother, Mr. Calderon inappropriately

touched L.C. over her clothes. Several months later, in February or March of 2018,

Mr. Calderon laid next to L.C. on the couch in the family home. This time, he made

inappropriate contact with her beneath her clothing. L.C. also testified about three

other incidents during which Mr. Calderon made inappropriate contact with her

beneath her clothing. These incidents took place when L.C. was 13 years old. Besides

the first incident, the remaining five occurred in Hamilton County.

       {¶3}   In May 2019, L.C. came forward and told her mother about the abuse.

Earlier that day, while she was supposed to be at a school social event, 13-year-old L.C.

walked to a friend’s home without her parents’ permission. When Mr. Calderon


                                           2
                    OHIO FIRST DISTRICT COURT OF APPEALS




discovered this, he became enraged—driving to her friend’s home, grabbing L.C. by

the hair, and shoving her into his truck. On the drive home, L.C. tried explaining that

she went to her friend’s home to charge her dying cell phone. Mr. Calderon responded

by striking her in the face, and when they arrived home, he told her to wait inside while

he went to the shed to grab a garden hose. He then proceeded to use the hose to beat

L.C. on her upper legs.

       {¶4}   This attack served as a breaking point for L.C. When her mother arrived

home from work, L.C. opened up about Mr. Calderon’s history of sexually abusing her

over the past few years. Instead of alerting law enforcement officials or medical

professionals, however, L.C.’s mother dispatched her inside the house while she

discussed the allegations with Mr. Calderon. Her parents took no further action that

night regarding the allegations.

       {¶5}   The next day at school, L.C. disclosed the abuse to a close friend. Her

friend notified a trusted teacher, who in turn reported the allegations to Dr. Stacy

Orso, the principal of L.C.’s school. After speaking with L.C. and confirming the

allegations, Dr. Orso summoned the police and called the child-abuse-reporting

hotline 241-KIDS. A police officer took L.C. to the Mayerson Center for Safe and

Healthy Children at the Cincinnati Children’s Hospital, where forensic interviewer

Ashley Cremeans interviewed her.        Ms. Cremeans made a preliminary finding

confirming inappropriate sexual contact between L.C. and Mr. Calderon.

       {¶6}   After L.C.’s interview at the Mayerson Center, she testified about the

abuse before a grand jury in August of 2019. She explained the incident at Caesar

Creek Park as well as an incident at a home her father was remodeling. She also

indicated that the abuse occurred other times, when L.C. and Mr. Calderon were alone

                                           3
                   OHIO FIRST DISTRICT COURT OF APPEALS




in the living room. Notwithstanding this testimony, the grand jury did not return an

indictment.

       {¶7}   Subsequently, L.C. began attending therapy sessions with a Cincinnati

Children’s Hospital psychologist. Over the course of these sessions, L.C. disclosed

more details about the abuse she suffered, so the psychologist referred her back to the

Mayerson Center for a second interview. This interview, conducted by licensed social

worker Emily Harman, focused on the instances of sexual abuse that L.C. did not share

during her first Mayerson Center interview. Following the second interview, the state

presented the matter to another grand jury, which issued a six-count indictment in

July 2020.

       {¶8}   The case proceeded to trial, and Mr. Calderon testified in his own

defense. He categorically denied engaging in any inappropriate contact or conduct

with L.C. To the contrary, he maintained that L.C. fabricated the abuse allegations to

deflect attention from her own unruly misconduct.

       {¶9}   Nevertheless, the jury found Mr. Calderon guilty of all six counts. At a

sentencing hearing, the trial court sentenced him to 18 months in prison for the four

counts of gross sexual imposition in violation of R.C. 2907.05(A)(4) and nine months

for the two counts of gross sexual imposition in violation of R.C. 2907.05(A)(1). The

sentences were made concurrent with each other. Mr. Calderon timely appeals, raising

five assignments of error.

                                          II.

       {¶10} In his first assignment of error, Mr. Calderon claims that the state’s

failure to divulge certain information to the defense before trial violated Brady v.

Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963). Before trial, defense

                                          4
                     OHIO FIRST DISTRICT COURT OF APPEALS




counsel requested that the state provide the transcript of L.C.’s first grand jury

testimony. The trial court declined—at that point—to unseal the grand jury testimony,

reasoning that it would reconsider and render a final determination when L.C. testified

at trial. During a recess in jury selection, the day before L.C. testified, the state notified

the court that it had decided to relinquish the requested testimony. Defense counsel

accordingly had the requested testimony in hand prior to L.C. taking the stand.

       {¶11} “[T]he suppression by the prosecution of evidence favorable to an

accused upon request violates due process where the evidence is material either to

guilt or to punishment, irrespective of the good faith or bad faith of the prosecution.”

Id. at 87. But Brady generally does not apply to delayed disclosure when the defense

has the ability to use the evidence during trial, in the absence of prejudice: “ ‘Brady

generally does not apply to delayed disclosure of exculpatory information, but only to

a complete failure to disclose.’ ” State v. Myers, 154 Ohio St.3d 405, 2018-Ohio-1903,

114 N.E.3d 1138, ¶ 88, quoting United States v. Bencs, 28 F.3d 555, 560 (6th Cir.1994).

“ ‘Delay only violates Brady when the delay itself causes prejudice.’ ” State v. Osie,

140 Ohio St.3d 131, 2014-Ohio-2966, 16 N.E.3d 588, ¶ 155, quoting United States v.

Patrick, 965 F.2d 1390, 1400 (6th Cir.1992).

       {¶12} Before the grand jury, L.C. testified that her father never touched her

underneath her clothes, whereas at trial, L.C. testified as to multiple instances where

her father made inappropriate sexual contact with her underneath her clothes.

Assuming that this testimony was exculpatory, given that counsel possessed the

transcript at issue in advance of L.C.’s testimony, Mr. Calderon fails to show how the

delayed disclosure prejudiced him. In fact, defense counsel ably cross-examined L.C.

on these inconsistencies at trial.

                                              5
                    OHIO FIRST DISTRICT COURT OF APPEALS




       {¶13} As Mr. Calderon sees it, had the state turned over L.C.’s first grand jury

testimony before trial, counsel would have been better prepared to impeach L.C. at

trial. But this strikes us as speculative, given the actual impeachment that occurred at

trial. Mr. Calderon sheds no light on what further impeachment efforts counsel would

have pursued had she been armed with the transcripts sooner.

       {¶14} And although we can certainly imagine scenarios in which defense

counsel needs additional time to analyze late emerging exculpatory evidence—here,

defense counsel never requested a continuance to review the testimony (or any other

similar relief). On appeal, Mr. Calderon only insists that, had the state provided the

grand jury transcript before trial, defense counsel could have procured extrinsic

evidence to impeach L.C. regarding the conflicting testimony.

       {¶15} Without a showing of what specific extrinsic evidence defense counsel

may have been able to procure, “[t]his claim is vague and speculative, * * * and thus

fails to reach the level of a reasonable probability, one that is ‘sufficient to undermine

confidence in the outcome.’ ” Osie, 140 Ohio St.3d 131, 2014-Ohio-2966, 16 N.E.3d

588, at ¶ 156, quoting State v. Johnson, 39 Ohio St.3d 48, 529 N.E.2d 898 (1988),

paragraph five of the syllabus. Mr. Calderon does not explain how earlier disclosure

of L.C.’s first grand jury testimony would have enhanced the ability of the defense to

impeach L.C. Without any showing of prejudice based on the extant record, we

overrule the first assignment of error.




                                           III.




                                            6
                     OHIO FIRST DISTRICT COURT OF APPEALS




       {¶16} In his second assignment of error, Mr. Calderon claims that the time

periods of the offenses alleged in his indictment were overbroad, preventing him from

presenting an effective defense. He alleges that the trial court erred by instructing the

jury that they only need to find that the offense(s) “took place on a date reasonably

near the date claimed” in the indictment. But Mr. Calderon failed to object to this

instruction at trial, limiting our review to plain error. State v. Owens, 162 Ohio St.3d

596, 2020-Ohio-4616, 166 N.E.3d 1142, ¶ 7 (“When a defendant fails to object to the

jury instructions, [he] waives all but plain error.”).

       {¶17} Under the United States and Ohio Constitutions, “an individual accused

of a felony is entitled to an indictment setting forth the ‘nature and cause of the

accusation.’ ” State v. Sellards, 17 Ohio St.3d 169, 170, 478 N.E.2d 781 (1985). In the

indictment, the state must assert “all material facts constituting the essential elements

of an offense” so that the accused not only has “adequate notice and opportunity to

defend” but also may “protect himself from any future prosecutions for the same

offense.” Id. But, “[o]rdinarily, precise times and dates are not essential elements of

offenses.” Id. at 171.

       {¶18} In the context of child-abuse prosecutions, “[l]arge time windows * * *

are not in conflict with constitutional notice requirements.” State v. Svoboda, 2021-

Ohio-4197, 180 N.E.3d 1277, ¶ 124 (1st Dist.), quoting State v. Morgan, 12th Dist.

Brown Nos. CA 2009-07-029 and CA 2009-08-033, 2010-Ohio-1720, ¶ 12. This is

because, “[i]n many cases involving the sexual abuse of children, the victims are simply

unable to remember exact dates, especially where the crimes involve a repeated course

of conduct over an extended period of time.” State v. See, 1st Dist. Hamilton Nos. C-

190251 and C-190252, 2020-Ohio-2923, ¶ 17.

                                             7
                     OHIO FIRST DISTRICT COURT OF APPEALS




       {¶19} “Child abuse cases can involve broad time periods.” Svoboda at ¶ 126,

citing See at ¶ 19 (one year); State v. Mundy, 99 Ohio App.3d 275, 296, 650 N.E.2d

502 (2d Dist. 1994) (one year to five years); State v. Adams, 2d Dist. Greene Nos. 2013

CA 61 and 2013 CA 62, 2014-Ohio-3432, ¶ 12 (four years, seven years, and eight years).

The broadest time period on any single charge in Mr. Calderon’s indictment was the

three-month window alleged in count one.            The time periods specified for the

remaining counts in the indictment ranged from one day to two months. Mr. Calderon

fails to demonstrate that the time periods alleged in his indictment spanned so broadly

that it prevented him from effectively defending himself.

       {¶20} Moreover, the trial court borrowed the jury instruction nearly verbatim

from the Ohio Jury Instructions, CR Section 413.07 (Rev. May 21, 2022) (When time

is not essential to an offense, “[i]t is not necessary that the state prove that the offense

was     committed        on      the     exact      day     as     charged       in     the

(indictment)(information)(complaint). It is sufficient to prove that the offense took

place on a date reasonably near the date claimed.”). In light of the instruction’s

tracking the pattern jury instructions and the caselaw discussed above, we see nothing

in the instruction that deprived the defendant of due process or that rose to the level

of plain error. The second assignment of error is accordingly overruled.

                                            IV.


       {¶21} In his third assignment of error, Mr. Calderon asserts that his

convictions for counts one through five of his indictment run counter to the manifest

weight of the evidence, and challenges the sufficiency of the evidence that led to his

convictions on these counts.


                                             8
                    OHIO FIRST DISTRICT COURT OF APPEALS




       {¶22} The test for determining the sufficiency of the evidence is whether,

“after viewing the probative evidence and inferences reasonably drawn therefrom in

the light most favorable to the prosecution, any rational trier of fact could have found

all the essential elements of the offense beyond a reasonable doubt.” State v. Scott, 1st

Dist. Hamilton Nos. C-200385 and C-200403, 2021-Ohio-3427, ¶ 23, quoting State v.

Martin, 20 Ohio App.3d 172, 175, 485 N.E.2d 717 (1st Dist.1983).             Sufficiency

determinations are reviewed de novo but “the court is not to weigh the evidence.”

State v. McDonald, 1st Dist. Hamilton No. C-180310, 2019-Ohio-3595, ¶ 12; State v.

Dent, 163 Ohio St.3d 390, 2020-Ohio-6670, 170 N.E.3d 816, ¶ 15 (“Our [sufficiency-

of-the-evidence] review is de novo.”). “And when evidence is susceptible to more than

one construction, a reviewing court must give it the interpretation that is consistent

with the judgment.” In re J.C., 1st Dist. Hamilton No. C-180493, 2019-Ohio-4027, ¶

20.

       {¶23} In reviewing a claim challenging the manifest weight of the evidence, we

sit as a “thirteenth juror,” State v. Thompkins, 78 Ohio St.3d 380, 387, 678 N.E.2d 541

(1997), and “review the entire record, weigh the evidence and reasonable inferences,

[and] consider the credibility of the witnesses.”      State v. Barnthouse, 1st Dist.

Hamilton No. C-180286, 2019-Ohio-5209, ¶ 6. But we will reverse the trial court’s

decision to convict and grant a new trial only in “ ‘exceptional cases in which the

evidence weighs heavily against the conviction.’ ” State v. Sipple, 2021-Ohio-1319, 170

N.E.3d 1273, ¶ 7 (1st Dist.), quoting Martin at 175.

       {¶24} Mr. Calderon takes issue with the inexactitude in the indictment and

imprecision in L.C.’s testimony regarding the timing of counts one through five,

framing both as sufficiency and manifest-weight problems.

                                           9
                    OHIO FIRST DISTRICT COURT OF APPEALS




       {¶25} As addressed in our review of Mr. Calderon’s second assignment of

error, however, precise dates and times of the offenses alleged in the indictment were

not required. “[T]he state is given a certain amount of latitude in child sexual abuse

cases and is not strictly held to proving that a crime occurred during a period set forth

in the indictment. This is so partly because the specific time and date of the offense

are not elements of the offense.” State v. Gus, 8th Dist. Cuyahoga No. 85591, 2005-

Ohio-6717, ¶ 6. Here, L.C. was a minor at the time of the ongoing abuse, she was

related to Mr. Calderon, she lived in the same home as Mr. Calderon, and multiple

instances of sexual abuse occurred. L.C. also provided a detailed account of each

instance of sexual abuse. Under such circumstances, viewing the evidence in a light

most favorable to the state, sufficient evidence existed to convict Mr. Calderon. A

rational trier of fact could have found the essential elements of the crimes proven

beyond a reasonable doubt. Nor do we see any manifest-weight problem—the totality

of the evidence leads us to conclude that the jury did not clearly lose its way and create

a manifest miscarriage of justice. We accordingly overrule Mr. Calderon’s third

assignment of error.

                                           V.

       {¶26} In his fourth assignment of error, Mr. Calderon challenges the

admissibility of expert testimony, faulting the trial court for allowing Ms. Harman and

Ms. Cremeans to testify as expert witnesses. But because Mr. Calderon raised no

objection to Ms. Harman’s or Ms. Cremeans’s qualifications or methodology as expert

witnesses, we can review his claim only for plain error. State v. Baston, 85 Ohio St.3d

418, 423, 709 N.E.2d 128 (1999). His failure to develop the record on these points

further limits his ability to fashion a persuasive argument.
                                           10
                    OHIO FIRST DISTRICT COURT OF APPEALS



       {¶27} For instance, Mr. Calderon contends that neither Ms. Cremeans nor Ms.

Harman satisfied the requirements of Evid.R. 702 to testify as expert witnesses on the

topic of delayed and incomplete disclosure. Pursuant to Evid.R. 702, a witness may

testify as an expert if the following requirements are met:

       (A) The witness’ testimony either relates to matters beyond the

       knowledge or experience possessed by lay persons[;]

       (B) The witness is qualified as an expert by specialized knowledge, skill,

       experience, training, or education regarding the subject matter of the

       testimony;

       (C) The witness’ testimony is based on reliable scientific, technical, or

       other specialized information. Evid.R. 702.


       {¶28} Ms. Cremeans testified that she had extensive experience working with

child sexual assault victims. She received her bachelor’s and master’s degrees in social

work, completed specialized training with the National Child Advocacy Center

regarding interviewing children who allege sexual abuse, and has worked with victims

of child sexual abuse for over ten years. Among her qualifications, she has conducted

over 600 forensic interviews with children who have alleged physical or sexual abuse.

       {¶29} Ms. Harman testified in a similar vein. She received her bachelor’s and

master’s degrees in social work, earned a certificate in child abuse recognition, and is

a licensed independent social worker in the state of Ohio. Beyond participating in

specialized training (such as the Ohio Network of Children’s Advocacy Centers’

forensic interviewing training), she estimated that she has conducted over 1,000

forensic interviews with children alleging physical or sexual abuse.



                                           11
                    OHIO FIRST DISTRICT COURT OF APPEALS




       {¶30} Mr. Calderon generally alleges that neither Ms. Cremeans nor Ms.

Harman was qualified to testify as an expert, but he presents no concrete argument as

to how either witness failed to meet the requirements of Evid.R. 702. And, of course,

if trial counsel had concerns related to qualifications or methodology, such matters

should have been explored at trial in order to provide us a comprehensive record to

review. Based on the record at hand, we find no plain error in the trial court’s decision

to qualify Ms. Cremeans and Ms. Harman as expert witnesses.

       {¶31} In related fashion, Mr. Calderon takes issue with an email in which the

assistant prosecuting attorney allegedly told Ms. Harman what information to include

in her report. Defense counsel raised this issue at trial, seizing the email as a type of

smoking gun. The prosecuting attorney, however, explained that she had “told [Ms.

Harman] to put the things she testifies to in the report. I’m not telling her what to say.

But I know what her testimony is going to be. I needed her to put that in writing so I

could turn it over to the defense.” Indeed, Crim.R. 16(K) requires that expert reports

be turned over in criminal cases. The trial court determined that defense counsel could

use the email during her cross-examination of Ms. Harman. We find no error in the

trial court’s decision to admit Ms. Harman’s testimony after having learned the

contents of the email, and allowing defense counsel to cross-examine based on the

email blunted any potential prejudice. Accordingly, we overrule Mr. Calderon’s fourth

assignment of error.




                                           VI.




                                           12
                     OHIO FIRST DISTRICT COURT OF APPEALS




       {¶32} In his fifth and final assignment of error, Mr. Calderon insists that he

was denied his constitutional right to the effective assistance of counsel. He contends

that his trial counsel proved ineffective in four respects: (1) for failing to call an expert

witness to testify about delayed disclosure; (2) for failing to question and exercise

peremptory challenges on particular potential jurors; (3) for failing to object to leading

questions and hearsay testimony; and (4) for failing to object to Ms. Cremeans’s expert

testimony about delayed disclosure. Mr. Calderon also asserts that, even if each

instance individually does not constitute ineffective assistance of error, these various

failures taken together amount to cumulative error.

       {¶33} “In criminal proceedings, a defendant has the right to effective

assistance of counsel under both the United States and Ohio Constitutions.” State v.

Evick, 12th Dist. Clinton No. CA2019-05-010, 2020-Ohio-3072, ¶ 45, citing the Sixth

Amendment to the United States Constitution and Article I, Section 10, Ohio

Constitution. In reviewing an ineffective assistance of counsel claim, we consider

“whether counsel’s conduct so undermined the proper functioning of the adversarial

process that the trial cannot be relied on as having produced a just result.” Strickland

v. Washington, 466 U.S. 668, 686, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). “To justify

a finding of ineffective assistance of counsel, the appellant must overcome a strong

presumption that, under the circumstances, the challenged action might be considered

sound trial strategy.” State v. Carter, 72 Ohio St.3d 545, 558, 651 N.E.2d 965 (1995).

An appellant must demonstrate that (1) his counsel’s performance was deficient and

(2) that this deficient performance prejudiced the defense. Strickland at 687. And to

show prejudice, an appellant “must prove that there exists a reasonable probability



                                             13
                    OHIO FIRST DISTRICT COURT OF APPEALS




that. were it not for counsel’s errors, the result of the trial would have been different.”

State v. Bradley, 42 Ohio St.3d 136, 143, 538 N.E.2d 373 (1989).

       {¶34} Mr. Calderon first criticizes his trial counsel for failing to call an expert

witness to testify about delayed disclosure. “Generally, the decision not to call an

expert witness does not constitute ineffective assistance of counsel because that

decision is solely a matter of trial strategy.” State v. Patton, 1st Dist. Hamilton No. C-

190694, 2021-Ohio-295, ¶ 30, citing State v. Coleman, 45 Ohio St.3d 298, 307-308,

544 N.E.2d 622 (1989). And “[b]ecause the decision not to present expert testimony

may be tactical, the decision of trial counsel to rely on cross-examination of the state’s

expert does not equate to ineffective assistance of counsel.” Patton at ¶ 30, citing State

v. McRae, 1st Dist. Hamilton No. C-180669, 2020-Ohio-773, ¶ 19. On direct appeal,

it is often impossible for us to review such claims without any proffer or other evidence

in the record about how a hypothetical expert might have testified.

       {¶35} The best that Mr. Calderon can muster is that his hoped-for expert

would have undermined L.C.’s credibility and the trial outcome likely would have been

different. Perhaps, but we have no way of knowing that without elaboration on what,

if any, facts and data that a defense expert on the disclosure process of child sexual

assault victims would have offered. Because Mr. Calderon cannot demonstrate the

nature of any defense expert testimony (and how its absence affected the trial), he fails

to establish that he received ineffective assistance of counsel in this regard.

       {¶36} Mr. Calderon next argues that his trial counsel stumbled by failing to

exercise peremptory challenges or question potential jurors during voir dire. In this

respect, he features three different jurors: (1) a juror who was a victim of a crime in

which the perpetrator was never found; (2) another juror who had “strong feelings

                                            14
                    OHIO FIRST DISTRICT COURT OF APPEALS




about the case because he occupationally deals with children and the case was based

on a child;” and (3) a juror who was a psychologist who worked with children.

       {¶37} Although defense counsel did not individually question any of these

jurors, the state thoroughly questioned each of them about these potential biases.

During the state’s inquiry, all three identified jurors assured the court that they would

be able to be fair and impartial in this case.

       {¶38} After the state’s questioning, defense counsel reminded the jurors that

they could only find Mr. Calderon guilty if the state reached its burden of proof beyond

a reasonable doubt, and the trial court excused a juror who had received years of

training on child sexual assaults as a volunteer with the Catholic church. On this

record, Mr. Calderon fails to demonstrate that his counsel’s performance was deficient

for failing to exercise peremptory challenges or otherwise further question the

identified jurors during voir dire.

       {¶39} Mr. Calderon also argues that his trial counsel improperly failed to

object to hearsay statements, statements made in violation of the Confrontation

Clause, and leading questions.

       {¶40} “In all criminal prosecutions, the accused shall enjoy * * * the right to

be confronted with the witnesses against him.” Crawford v. Washington, 541 U.S. 36,

38, 124 S.Ct. 1354, 158 L.Ed.2d 177 (2004), quoting the Sixth Amendment to the

United States Constitution. The Confrontation Clause prohibits the introduction of

testimonial statements by a nontestifying witness. Crawford at 53-54. Mr. Calderon

takes issue with the testimony of Detective Andrew Stoll regarding statements made

to him by L.C. and L.C.’s mother but fails to develop this argument in his appellate

brief. Beyond making a conclusory allegation that his trial counsel failed to object to

                                            15
                    OHIO FIRST DISTRICT COURT OF APPEALS




inadmissible hearsay statements, Mr. Calderon does not make any concrete showing

of prejudice. From our review of the record, Detective Stoll’s statements pose no

Confrontation Clause or hearsay problem. While the statements he repeated may be

testimonial, they can be attributed to testifying witnesses. In fact, both L.C. and her

mother’s testimonies at trial included the exact statements repeated by Detective Stoll.

Trial counsel had the opportunity to cross-examine L.C. and her mother on these

statements. Accordingly, Mr. Calderon has failed to demonstrate that trial counsel

was ineffective for failing to object to Detective Stoll’s statements.

       {¶41} Mr. Calderon’s claim that his trial counsel failed to object to leading

questions fares no better. While ordinarily “[l]eading questions should not be used on

the direct examination of a witness,” Evid.R. 611(C), “it is within the trial court’s

discretion to allow leading questions on direct examination.” State v. Jackson, 92

Ohio St.3d 436, 449, 751 N.E.2d 946 (2001). “Failure to object to leading questions

does not constitute ineffective assistance of counsel.”       State v. Bevins, 1st Dist.

Hamilton No. C-050754, 2006-Ohio-6974, ¶ 65. Moreover, many of the questions to

which Mr. Calderon cites were directed toward L.C. While these questions were

indisputably leading, trial counsel’s shortage of objections might have reflected trial

strategy of not interrupting emotional testimony by the young victim.            State v.

Phillips, 1st Dist. Hamilton No. C-190635, 2021 Ohio App. LEXIS 1780, *3 (May 26,

2021). Given the state of the record, we have no basis for second-guessing defense

counsel’s trial strategy.   Mr. Calderon does not establish that trial counsel was

ineffective for failing to object to hearsay statements and leading questions.

       {¶42} Next, Mr. Calderon contends that his counsel should have objected to

Ms. Cremeans’s testimony about delayed disclosure. But, as discussed in our review

                                            16
                     OHIO FIRST DISTRICT COURT OF APPEALS




of the fourth assignment of error, the lack of objection or record development on this

point below renders it difficult for us to assess the ineffective-assistance claim on

direct review.    Moreover, because Mr. Calderon only criticizes Ms. Cremeans’s

testimony on delayed disclosure in his ineffective assistance claim, and because Ms.

Harman offered similar testimony about delayed disclosure, Mr. Calderon cannot

show that the results of the trial would have been different had his counsel objected to

Ms. Cremeans’s testimony.

       {¶43} Finally, Mr. Calderon argues that defense counsel’s failure to object at

various points throughout the trial amounted to cumulative error, violating his

constitutional rights. However, having considered his claims both individually and in

the aggregate, we find that counsel’s performance did not fall outside the wide range

of reasonable professional assistance.

       {¶44} Accordingly, Mr. Calderon does not establish that trial counsel was

ineffective in any of the four instances he identified, nor does counsel’s failure to object

at various points throughout his trial constitute cumulative error. Mr. Calderon’s fifth

assignment of error is overruled.
                                     *       *       *

       {¶45} In light of the foregoing analysis, we overrule all of Mr. Calderon’s

assignments of error and affirm the judgment of the trial court.

                                                                      Judgment affirmed.

WINKLER and BOCK, JJ., concur.



Please note:

       The court has recorded its entry on the date of the release of this opinion.


                                            17